Exhibit 10.1

LIMITED WAIVER TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This LIMITED WAIVER TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Agreement”) is entered into as of July 12, 2013 by and among COOPER TIRE &
RUBBER COMPANY, a Delaware corporation (“Cooper”), MAX-TRAC TIRE CO., INC., an
Ohio corporation (“Max-Trac” and together with Cooper, collectively,
“Borrowers”), BANK OF AMERICA, N.A., as administrative agent and collateral
agent (in such capacities, the “Agent”) for the Lenders, the Issuing Bank and
the Lenders party hereto.

Recitals

A. The Borrowers, the financial institutions from time to time party thereto
(the “Lenders”) and the Agent are party to that certain Amended and Restated
Loan and Security Agreement, dated as of July 27, 2011 (as such agreement may be
amended, restated, or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which the Lenders have agreed to make certain loans and
extend certain other financial accommodations to the Borrower as provided
therein. Terms defined in the Loan Agreement, where used in this Agreement,
shall have the same meanings in this Agreement as are prescribed by the Loan
Agreement.

B. Cooper entered into an Agreement and Plan of Merger, dated as of June 12,
2013 (the “Merger Agreement”), by and among Apollo (Mauritius) Holdings Pvt.
Ltd., a company organized under the laws of the Republic of Mauritius
(“Parent”), Apollo Tyres B.V., a company organized under the laws of the
Netherlands (“Dutch Holdco”), Apollo Acquisition Corp., a Delaware corporation
(“Merger Sub” and together with Parent and Dutch Holdco, the “Parent Parties”).

C. Borrowers have requested that the Agent and Required Lenders waive certain
provisions of the Loan Agreement as set forth herein.

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrowers by the Lenders, it hereby is agreed as
follows:

ARTICLE 1

LIMITED WAIVER

The Agent and Lenders party hereto hereby waive Section 10.2.12 of the Loan
Agreement to the extent, and solely to the extent, necessary to permit Cooper to
agree and to comply with clauses (ii)(A), (iii)(F), (iv), (viii)(C), or, insofar
as it relates to any Contract (as defined in the Merger Agreement) evidencing
Borrowed Money, (ix)(C) of Section 5.1 of the Merger Agreement; provided, that

(a) the waivers set forth above shall be limited precisely as written and shall
not be deemed or otherwise construed to constitute a waiver of any Default or
Event of Default or of any other provision of the Loan Agreement or any other
Loan Document or to prejudice any right, power or remedy which the Agent or any
Lender may now have or may have in the future



--------------------------------------------------------------------------------

under or in connection with any such other Default, other Event of Default or
other provision of the Loan Agreement or any other Loan Document, all of which
rights, power and remedies are hereby expressly reserved by the Agent and
Lenders;

(b) neither the waivers set forth above nor Cooper’s agreement to comply with
the above provisions of the Merger Agreement shall be deemed or otherwise
construed to constitute a waiver or modification of any of the Borrowers’
obligations, liabilities and indebtedness under the Loan Agreement and any other
Loan Documents, all of which shall, except as expressly provided herein, remain
unmodified and in full force and effect and are hereby ratified and confirmed;
and

(c) no Person (including any of the Parent Parties) shall have any rights as a
third party beneficiary of the waivers set forth above.

ARTICLE 2

MISCELLANEOUS

Section 2.1 Conditions to Effectiveness. This Agreement shall become effective
upon satisfaction or waiver of the following conditions precedent:

(a) this Agreement shall have been duly executed and delivered by the Agent,
Borrowers and Required Lenders; and

(b) the Agent shall have received an officer’s certificate of the Borrowers
(i) stating that all representations and warranties of the Borrowers contained
herein are true and correct in all respects and (ii) attaching a copy of the
Merger Agreement and certifying it as a true, correct and complete copy thereof.

Section 2.2 Representations, Warranties, and Covenants of the Borrowers. Each
Borrower hereby represents and warrants that as of the date of this Agreement
and after giving effect hereto (a) no event has occurred and is continuing
which, after giving effect to this Agreement, constitutes a Default or an Event
of Default, (b) the representations and warranties of such Borrower contained in
the Loan Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (c) the execution
and delivery by such Borrower of this Agreement and the performance by such
Borrower of the Loan Agreement, as modified by this Agreement, are within such
Borrower’s corporate powers and have been duly authorized by all necessary
action, (d) this Agreement and the Loan Agreement, as modified by this
Agreement, are legal, valid, and binding obligations of such Borrower
enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally, and (e) the execution
and delivery by such Borrower of this Agreement and the performance by such
Borrower of the Loan Agreement, as modified by this Agreement, do not require
the consent of any Person (other than that which has been obtained) and do not
contravene the terms of such Borrower’s Organic Documents, any Restrictive
Agreement or any other indenture, agreement, or undertaking to which such
Borrower is a party or by which such Borrower or any of its property is bound.

 

2



--------------------------------------------------------------------------------

Section 2.3 Reference to and Effect on the Loan Agreement. Except as expressly
provided herein, the Loan Agreement and all other Loan Documents shall remain
unmodified and in full force and effect and are hereby ratified and confirmed.
The execution, delivery, and effectiveness of this Agreement shall not operate
as a waiver or forbearance of (a) any right, power, or remedy of the Lenders
under the Loan Agreement or any of the other Loan Documents, except as expressly
provided herein or (b) any Default or Event of Default. This Agreement shall
constitute a Loan Document.

Section 2.4 Fees, Costs, and Expenses. Subject to and in accordance with
Section 3.4 of the Loan Agreement, the Borrowers agree to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
negotiation, execution and delivery of this Agreement and all related
documentation, including the fees and out-of-pocket expenses of counsel for the
Agent with respect thereto.

Section 2.5 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto as separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, when taken together, shall constitute
but one and the same agreement. A telecopy, pdf or similar electronic file of
any such executed counterpart shall be deemed valid and may be relied upon as an
original.

Section 2.6 Effect; Ratification.

(a) Except as specifically set forth above, the Loan Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

(b) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Agent or any Lender
under the Loan Agreement or any other Loan Document, nor constitute amendment of
any provision of the Loan Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Agreement, each
reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Loan
Agreement as amended hereby.

(c) Each Borrower acknowledges and agrees that the waiver set forth herein is
effective solely for the purposes set forth herein and that the execution and
delivery by the Agent, Issuing Bank and the Required Lenders of this Agreement
shall not be deemed (i) except as expressly provided in this Agreement, to be a
consent to any amendment, waiver or modification of any term or condition of the
Loan Agreement or of any other Loan Document, (ii) to create a course of dealing
or otherwise obligate the Agent, Issuing Bank or Lenders to forbear, waive,
consent or execute similar amendments under the same or similar circumstances in
the future, or (iii) to amend, prejudice, relinquish or impair any right of the
Agent, Issuing Bank or Lenders to receive any indemnity or similar payment from
any Person or entity as a result of any matter arising from or relating to this
Agreement.

 

3



--------------------------------------------------------------------------------

Section 2.7 Reaffirmation. Each Borrower hereby acknowledges and reaffirms all
of its obligations and undertakings under each of the Loan Documents to which it
is a party and acknowledges and agrees that subsequent to, and after taking
account of the provisions of this Agreement, each such Loan Document is and
shall remain in full force and effect in accordance with the terms thereof,
except as expressly provided herein.

Section 2.8 No Oral Agreements. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

Section 2.9 GOVERNING LAW. THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

BORROWERS: COOPER TIRE & RUBBER COMPANY By:  

/s/ S. O. Schroeder

Name:   S. O. Schroeder Title:   Vice President - Treasurer MAX-TRAC TIRE CO.,
INC. By:  

/s/ Jack Jay McCracken

Name:   Jack Jay McCracken Title:   Secretary

[Signature Page to Limited Waiver to

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent and a Lender By:  

/s/ Charles Fairchild

Name:   Charles Fairchild Title:   Vice President

[Signature Page to Limited Waiver to

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

LENDERS:

Fifth Third Bank,

as a Lender

By:  

/s/ Martin H. McGinty

Name:   Martin H. McGinty Title:   Vice President

[Signature Page to Limited Waiver to

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender By:  

/s/ Randy J. Abrams

Name:   Randy J. Abrams Title:   Authorized Officer

[Signature Page to Limited Waiver to

Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Joseph G. Moran

Name:   Joseph G. Moran Title:   Senior Vice President

[Signature Page to Limited Waiver to

Amended and Restated Loan and Security Agreement]